
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.9
As Amended Through November 8, 2001


MOTOROLA COMPENSATION/ACQUISTION
PLAN OF 2000

        1.    Purpose.    The purposes of the Motorola Compensation/Acquisition
Plan of 2000 (the "Plan") are (i) to make awards to employees of Motorola, Inc.
("Motorola") and it subsidiaries (excluding directors of Motorola and Officers,
as defined below) in connection with Motorola's recruiting and retention efforts
and (ii) to furnish maximum incentive to those persons to improve operations and
increase profits and to strengthen the mutuality of interest between those
persons and Motorola's stockholders by providing them stock options and other
incentives.

        2.    Administration.    The Plan will be administered by a Committee
(the "Committee") of the Motorola Board of Directors consisting of two or more
directors as the Board may designate from time to time, each of whom shall
qualify as a "Non-Employee Director" within the meaning set forth in Rule 16b-3
promulgated under the Securities Exchange Act of 1934, as amended (the "Exchange
Act") or any successor legislation. The Committee shall have the authority to
determine the number of shares of Motorola common stock to be reserved for
issuance under the Plan; to construe and interpret the Plan and any benefits
granted thereunder; to establish and amend rules for Plan administration; to
change the terms and conditions of options and other benefits at or after grant;
and to make all other determinations which it deems necessary or advisable for
the administration of the Plan. The determinations of the Committee shall be
made in accordance with their judgment as to the best interests of Motorola and
its stockholders and in accordance with the purposes of the Plan. A majority of
the members of the Committee shall constitute a quorum, and all determinations
of the Committee shall be made by a majority of its members. Any determination
of the Committee under the Plan may be made without notice or meeting of the
Committee, in writing signed by all the Committee members. The Committee may
delegate the administration of the Plan, in whole or in part, on such terms and
conditions as it may impose, to such other person or persons as it may determine
in its discretion pursuant to section 157(c) of the Delaware General Corporation
Law.

        3.    Participants.    Participants may consist of all employees of
Motorola and its subsidiaries other than directors of Motorola and officers
within the meaning of Rule 16a-1 of the Exchange Act ("Officers"). Any
corporation or other entity in which a 50% or greater interest is at the time
directly or indirectly owned by Motorola shall be a subsidiary for purposes of
the Plan. Designation of a participant in any year shall not require the
Committee to designate that person to receive a benefit in any other year or to
receive the same type or amount of benefit as granted to the participant in any
other year or as granted to any other participant in any year. The Committee
shall consider all factors that it deems relevant in selecting participants and
in determining the type and amount of their respective benefits.

        4.    Shares Available under the Plan.    The Committee has the
authority to determine from time to time the maximum numbers of shares of
Motorola common stock reserved for issuance under the Plan. If there is a lapse,
expiration, termination or cancellation of any stock option issued under the
Plan prior to the issuance of shares thereunder or if shares of common stock are
issued under the Plan and thereafter are reacquired by Motorola, the shares
subject to those options and the reacquired shares shall be added to the shares
available for benefits under

1

--------------------------------------------------------------------------------

the Plan. In addition, any shares of common stock exchanged by an optionee as
full or partial payment to Motorola of the exercise price under any stock option
exercised under the Plan, any shares retained by Motorola pursuant to a
participant's tax withholding election, and any shares covered by a benefit
which is settled in cash shall be added to the shares available for benefits
under the Plan. All shares issued under the Plan may be either authorized and
unissued shares or issued shares reacquired by Motorola. The shares reserved for
issuance and the limitations set forth above shall be subject to adjustment in
accordance with Section 14 hereof. All of the available shares may, but need
not, be issued pursuant to the exercise of incentive stock options.
Notwithstanding anything else contained in this Section 4 the number of shares
that may be issued under the Plan for benefits other than Stock Options, shall
not exceed 10% of the shares authorized for issuance and reserved by the
Committee as described in the Section 4 (subject to adjustment in accordance
with Section 14 hereof).

        5.    Types of Benefits.    Benefits under the Plan shall consist of
Stock Options, Stock Appreciation Rights, Restricted Stock, Performance Stock,
Performance Units and Other Stock Awards, all as described below.

        6.    Stock Options.    Subject to the terms of the Plan, Stock Options
may be granted to participants, at any time as determined by the Committee. The
Committee shall determine the number of shares subject to each option and
whether the option is an incentive stock option. The option price for each
option shall be determined by the Committee but shall not be less than 100% of
the fair market value of Motorola's common stock on the date the option is
granted. Each option shall expire at such time as the Committee shall determine
at the time of grant. Options shall be exercisable at such time and subject to
such terms and conditions as the Committee shall determine; provided, however,
that no option shall be exercisable later than the tenth anniversary of its
grant. The option price, upon exercise of any option, shall be payable to
Motorola in full by (a) cash payment or its equivalent, (b) tendering previously
acquired shares (held for at least six months) having a fair market value at the
time of exercise equal to the option price, (c) certification of ownership of
such previously-acquired shares, (d) delivery of a properly executed exercise
notice, together with irrevocable instructions to a broker to promptly deliver
to Motorola the amount of sale proceeds from the option shares or loan proceeds
to pay the exercise price and any withholding taxes due to Motorola, and
(e) such other methods of payment as the Committee, at its discretion, deems
appropriate. In no event shall the Committee cancel any outstanding Stock Option
for the purpose of reissuing the option to the participant at a lower exercise
price or reduce the option price of an outstanding option.

        7.    Stock Appreciation Rights.    Subject to the terms of the Plan,
Stock Appreciation Rights ("SARs") may be granted to participants at any time as
determined by the Committee. An SAR may be granted in tandem with a Stock Option
granted under this Plan or on a freestanding basis. The grant price of a tandem
SAR shall be equal to the option price of the related option. The grant price of
a freestanding SAR shall be equal to the fair market value of Motorola's common
stock on the date of its grant. An SAR may be exercised upon such terms and
conditions and for the term as the Committee in its sole discretion determines;
provided, however, that the term shall not exceed the option term in the case of
a tandem SAR or ten years in the case of a free standing SAR. Upon exercise of
an SAR, the participant shall be entitled to receive payment from Motorola in
cash or stock, at the discretion of the Committee, in an

2

--------------------------------------------------------------------------------

amount determined by multiplying the excess of the fair market value of a share
of common stock on the date of exercise over the grant price of the SAR by the
number of shares with respect to which the SAR is exercised.

        8.    Restricted Stock and Restricted Stock Units.    Subject to the
terms of the Plan, Restricted Stock and Restricted Stock Units may be awarded or
sold to participants under such terms and conditions as shall be established by
the Committee. Restricted Stock and Restricted Stock Units shall be subject to
such restrictions as the Committee determines, including, without limitation,
any of the following:

        (a)  a prohibition against sale, assignment, transfer, pledge,
hypothecation or other encumbrance for a specified period; or

        (b)  a requirement that the holder forfeit (or in the case of shares or
units sold to the participant resell to Motorola at cost) such shares or units
in the event of termination of employment during the period of restriction.

All restrictions shall expire at such times as the Committee shall specify.

        9.    Performance Stock.    Subject to the terms of the Plan, the
Committee shall designate the participants to whom long-term performance stock
("Performance Stock") is to be awarded and determine the number of shares, the
length of the performance period and the other terms and conditions of each such
award. Each award of Performance Stock shall entitle the participant to a
payment in the form of shares of common stock upon the attainment of performance
goals and other terms and conditions specified by the Committee.

        Notwithstanding satisfaction of any performance goals, the number of
shares issued under a Performance Stock award may be adjusted by the Committee
on the basis of such further consideration as the Committee in its sole
discretion shall determine. The Committee may, in its discretion, make a cash
payment equal to the fair market value of shares of common stock otherwise
required to be issued to a participant pursuant to a Performance Stock award.

        10.    Performance Units.    Subject to the terms of the Plan, the
Committee shall designate the participants to whom long-term performance units
("Performance Units") are to be awarded and determine the number of units and
the terms and conditions of each such award. Each Performance Unit award shall
entitle the participant to a payment in cash upon the attainment of performance
goals and other terms and conditions specified by the Committee.

        Notwithstanding the satisfaction of any performance goals, the amount to
be paid under a Performance Unit award may be adjusted by the Committee on the
basis of such further consideration as the Committee in its sole discretion
shall determine. The Committee may, in its discretion, substitute actual shares
of common stock for the cash payment otherwise required to be made to a
participant pursuant to a Performance Unit award.

        11.    Other Stock Awards.    In addition to the incentives described in
Sections 6 through 10 above, and subject to the terms of the Plan, the Committee
may grant other incentives payable

3

--------------------------------------------------------------------------------

in common stock under the Plan as it determines to be in the best interests of
Motorola and subject to such other terms and conditions, as it deems
appropriate.

        12.    Performance Goals.    Awards of Restricted Stock, Performance
Stock, Performance Units and other incentives under the Plan may be made subject
to the attainment of performance goals, including, but not limited to, cash
flow; cost; ratio of debt to debt plus equity; profit before tax; earnings
before interest and taxes; earnings before interest, taxes, depreciation and
amortization; earnings per share; operating earnings; economic value added;
ratio of operating earnings to capital spending; free cash flow; net profit; net
sales; price of Company Stock; return on net assets, equity or stockholders'
equity; market share; or total return to shareholders ("Performance Criteria").
Any Performance Criteria may be used to measure the performance of the Company
as a whole or any business unit of the Company. Any Performance Criteria may
include or exclude Extraordinary Items. Performance Criteria shall be calculated
in accordance with the Company's financial statements, generally accepted
accounting principles, or under a methodology established by the Committee prior
to the issuance of an award which is consistently applied and identified in the
audited financial statements, including footnotes, or the Management Discussion
and Analysis section of the Company's annual report.

        13.    Change in Control.    Except as otherwise determined by the
Committee at the time of grant of an award, upon a Change in Control of
Motorola, all outstanding Stock Options and SARs shall become vested and
exercisable; all restrictions on Restricted Stock shall lapse; all performance
goals shall be deemed achieved at target levels and all other terms and
conditions met; all Performance Stock shall be delivered; all Performance Units
shall be paid out as promptly as practicable; and all other Stock Awards shall
be delivered or paid. A "Change in Control" shall mean:

        A Change in Control of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Exchange Act whether or not Motorola is then subject to such reporting
requirement; provided that, without limitation, such a Change in Control shall
be deemed to have occurred if (a) any "person" or "group" (as such terms are
used in Section 13(d) and 14(d) of the Exchange Act) is or becomes the
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of Motorola representing 20% or more of the
combined voting power of Motorola's then outstanding securities (other than
Motorola or any employee benefit plan of Motorola; and, for purposes of the
Plan, no Change in Control shall be deemed to have occurred as a result of the
"beneficial ownership," or changes therein, of Motorola's securities by either
of the foregoing), (b) there shall be consummated (i) any consolidation or
merger of Motorola in which Motorola is not the surviving or continuing
corporation or pursuant to which shares of common stock would be converted into
or exchanged for cash, securities or other property, other than a merger of
Motorola in which the holders of common stock immediately prior to the merger
have, directly or indirectly, at least a 65% ownership interest in the
outstanding common stock of the surviving corporation immediately after the
merger, or (ii) any sale, lease, exchange or other transfer (in one transaction
or a series of related transactions) of all, or

4

--------------------------------------------------------------------------------

substantially all, of the assets of Motorola other than any such transaction
with entities in which the holders of Motorola Common Stock, directly or
indirectly, have at least a 65% ownership interest, (c) the stockholders of
Motorola approve any plan or proposal for the liquidation or dissolution of
Motorola, or (d) as the result of, or in connection with, any cash tender offer,
exchange offer, merger or other business combination, sale of assets, proxy or
consent solicitation (other than by the Board), contested election or
substantial stock accumulation (a "Control Transaction"), the members of the
Board immediately prior to the first public announcement relating to such
Control Transaction shall thereafter cease to constitute a majority of the Board

        14.    Adjustment Provisions.    

        (a)  If Motorola shall at any time change the number of issued shares of
common stock by stock dividend or stock split, the total number of shares
reserved for issuance under the Plan, and the number of shares covered by each
outstanding award and the price therefor, if any, shall be equitably adjusted by
the Committee, in its sole discretion.

        (b)  Subject to the provisions of Section 13, without affecting the
number of shares reserved or available hereunder the Board of Directors or the
Committee may authorize the issuance or assumption of benefits under this Plan
in connection with any merger, consolidation, acquisition of property or stock,
or reorganization upon such terms and conditions as it may deem appropriate.

        (c)  In the event of any merger, consolidation or reorganization of
Motorola with or into another corporation, other than a merger, consolidation or
reorganization in which Motorola is the continuing corporation and which does
not result in the outstanding common stock being converted into or exchanged for
different securities, cash or other property, or any combination thereof, there
shall be substituted, on an equitable basis as determined by the Committee in
its discretion, for each share of common stock then subject to a benefit granted
under the Plan, the number and kind of shares of stock, other securities, cash
or other property to which holders of common stock of Motorola will be entitled
pursuant to the transaction.

        15.    Nontransferability.    Each benefit granted under the Plan shall
not be transferable otherwise than by will or the laws of descent and
distribution and each Stock Option and SAR shall be exercisable during the
participant's lifetime only by the participant or, in the event of disability,
by the participant's personal representative. In the event of the death of a
participant, exercise of any benefit or payment with respect to any benefit
shall be made only by or to the executor or administrator of the estate of the
deceased participant or the person or persons to whom the deceased participant's
rights under the benefit shall pass by will or the laws of descent and
distribution.

5

--------------------------------------------------------------------------------

        16.    Taxes.    Motorola shall be entitled to withhold the amount of
any tax attributable to any amounts payable or shares deliverable under the
Plan, after giving the person entitled to receive such payment or delivery
notice and Motorola may defer making payment or delivery as to any award, if any
such tax is payable until indemnified to its satisfaction. The Committee may, in
its discretion, subject to such rules as it may adopt, permit a participant to
pay all or a portion of any required withholding taxes arising in connection
with the exercise of a Stock Option or SAR or the receipt or vesting of shares
hereunder by electing to have Motorola withhold shares of common stock, having a
fair market value equal to the amount to be withheld.

        17.    Duration, Amendment and Termination.    No Incentive Stock Option
shall be granted more than ten years after the date of adoption of this Plan by
the Board of Directors; provided, however, that the terms and conditions
applicable to any benefit granted on or before such date may thereafter be
amended or modified by mutual agreement between Motorola and the participant, or
such other person as may then have an interest therein. The Board of Directors
or the Committee may amend the Plan from time to time or terminate the Plan at
any time. However, no such action shall reduce the amount of any existing award
or change the terms and conditions thereof without the participant's consent.

        18.    Fair Market Value.    The fair market value of Motorola's common
stock at any time shall be determined in such manner as the Committee may deem
equitable, or as required by applicable law or regulation.

        19.    Other Provisions.    

        (a)  The award of any benefit under the Plan may also be subject to
other provisions (whether or not applicable to the benefit awarded to any other
participant) as the Committee determines appropriate, including provisions
intended to comply with federal or state securities laws and stock exchange
requirements, understandings or conditions as to the participant's employment,
requirements or inducements for continued ownership of common stock after
exercise or vesting of benefits, forfeiture of awards in the event of
termination of employment shortly after exercise or vesting, or breach of
noncompetition or confidentiality agreements following termination of
employment, or provisions permitting the deferral of the receipt of a benefit
for such period and upon such terms as the Committee shall determine.

        (b)  In the event any benefit under this Plan is granted to an employee
who is employed or providing services outside the United States and who is not
compensated from a payroll maintained in the United States, the Committee may,
in its sole discretion, modify the provisions of the Plan as they pertain to
such individuals to comply with applicable law, regulation or accounting rules.

        20.    Governing Law.    The Plan and any actions taken in connection
herewith shall be governed by and construed in accordance with the laws of the
state of Delaware (without regard to applicable Delaware principles of conflict
of laws).

        21.    Broad-Based Plan.    The Plan is intended to be a broadly based
plan under the rules of the New York Stock Exchange.

6

--------------------------------------------------------------------------------




QuickLinks


Exhibit 10.9 As Amended Through November 8, 2001

